Order dated December 1, 1944, granting defendant’s motion to confirm the report of an official referee, denying plaintiff’s motion to modify the interlocutory decree of divorce so as to provide for plaintiff’s support and maintenance, and directing that plaintiff forthwith submit a final decree of divorce for signature, reversed on the law and the facts, with $10 costs and disbursements, defendant’s motion to confirm the report of the official referee denied, and plaintiff’s motion to modify the interlocutory decree of divorce granted, without costs, to the extent of inserting a provision therein that defendant pay to plaintiff alimony at the rate of $25 a week for her support and maintenance, beginning as of May 9, 1944, the return date of plaintiff’s motion. The final judgment to be entered shall provide for a similar amount of alimony. Order dated February 20, 1945, granting plaintiff $350 as counsel fee and for printing disbursements to prosecute her appeal from the order of December 1, 1944, affirmed, without costs. Under the facts of this case, the principles enunciated in Rappaport v. Rappaport (268 App. Div. 1006) apply. Close, P. J., Hagarty, Carswell, Adel and Lewis, JJ., concur. [See post, p. 756.]